                 Case 2:19-cv-01073-MHT-SMD Document 16 Filed 08/06/20 Page 1 of 1


                                    UNITED STATES DISTRICT COURT
                                       MIDDLE DISTRICT OF ALABAMA
                                             OFFICE OF THE CLERK
                                         ONE CHURCH STREET, RM B‐110
                                        MONTGOMERY, ALABAMA 36104

DEBRA P. HACKETT, CLERK
                                                                              TELEPHONE (334) 954‐3600


                                             August 6, 2020




                               NOTICE OF CLERK’S DISMISSAL



         Re: Lee v. Hwashin America Corporation et al
             Civil Action No. 2:19‐cv‐01073‐MHT


         Pursuant to the Stipulation of Dismissal (document # 15) filed by the
         Plaintiff on 8/6/2020 and Fed. R. Civ. P. 41(a)(1)(A)(i), this case is closed
         without prejudice without an order of the court.
